Case 1:21-cv-00059-JRH-BKE Document1 Filed 04/01/21 Page 1 of 10

Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination

UNITED STATES DISTRICT COURTS. | ols

Southern
gt

Willie Lewis (Ste Ret USA) ? )

Plaintiff(s)
(Write the full name of each plaintiff who is filing this complaint.
If the names of all the plaintiffs cannot fit in the space above, .
please write “see attached” in the space and attacly av additions!

page with the full list of names.)
v= i "
br 4a nee he 43d

ATSyT
Joe Pend — Tow Stanikey

Joks Haklik
Michect Kirby

Defendant(s)
(Write the full name of each defendant who is being sued. If the
names of all the defendants cannot fit in the space above, please
write “see attached” in the space and attach an additional page
with the full list of names.)

i

| j COURT
a sl :
for the
Watici vi jaee i2

P 348

1021 APR |

Division

 

Case No.

 

(to be filled in by the Clerk’s Office)

Jury Trial: (check one) [_ lyes D4ix

CV121- 059

Nee ee eae es ae a”

COMPLAINT FOR EMPLOYMENT DISCRIMINATION

 

 

 

 

 

I. The Parties to This Complaint
A. The Plaintiff(s)
Provide the information below for each plaintiff named in the complaint. Attach additional pages if
needed.
Name Wi e. Lewes se C68 FC ‘RET USA dn
Street Address UIT boldewle2f lawe
City and. County Hveu Re: cl c ond
State and Zip Code is erg fe) 20 q Oe
Telephone Number 740 b- 5 5 o- 76 12h
E-mail Address Kobe 1ON & Yy2 oo .@ {Y)
[°
B. The Defendant(s)

Provide the information below for each defendant named in the complaint, whether the defendant is an
individual, a government agency, an organization, or a corporation. For an individual defendant,
include the person’s job or title (if known). Attach additional pages if needed.

Page | of 6
Case 1:21-cv-00059-JRH-BKE Document1 Filed 04/01/21 Page 2 of 10

Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination

Defendant No. 1
Name
Job or Title (if known)
Street Address
City and County
State and Zip Code
Telephone Number
E-mail Address (if known)

Defendant No. 2
Name
Job or Tithe (if knoxvry
Street Address
City and County
State and Zip Code
Telephone Number
E-mail Address (if known)

Defendant No. 3
Name
Job or Title (if known)
Street Address
City and County
State and Zip Cocle
Telephone Number

E-mail Address (if known)

Defendant No. 4
Name
Job or Title (if known)
Street Address
City and County
State and Zip Code
Telephone Number

E-mail Address (if known)

Avel
Corporation
£98 §. Akard St
Daiias
Th 75202
20 - $2)- 4105
UNK

Me Tohw  Stawitey
CEO _
2o8 S Akard St
Dalles
TA TE 2Oe
Pio- 821-4)05 |
UNK

 

John Poa hick

Acca Nébwork Ma wager

 

_ Rokome Howard

 

 

Twa Y{O7OL
168-454-4004 - 765-¢659-J700
UNIC

 

J) o€ Pace’
— Asset Pe@techonw Agent

 

 

 

 

UNK ;

“patias TS202
“TX

R\O- G2j- 405
UNG

 

Page 2 of 6
Case 1:21-cy-00059-JRH-BKE Document1 Filed 04/01/21 Page 3 of 10

LB. Gomt Defevsow-

Mickeet Kirby

CuStomer Service Represemh ve
22) 1S8™ Street

C2iro Alexander

rh 62914
GI8-44y4-Lé2y
Case 1:21-cv-00059-JRH-BKE Document1 Filed 04/01/21 Page 4 of 10

Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination

C. Place of Employment

The address at which I sought employment or was employed by the defendant(s) is

Name Fe AT2 T _ _

 

 

 

 

 

Street Address 22 is** Stree-

City and County 7 Caco | Alexander _

State and Zip Code ek 62.914

Telephone Number Ot B- 134 - g§ Gb Ge _ :
Il. Basis for Jurisdiction

This action is brought for discrimination in employment pursuant to (check all that apply):

M

OU OU

Title VII of the Civil Rights Act of 1964, as codified, 42 U.S.C. §§ 2000e to 2000e-17 (race,

color, gender, religion, national origin).

(Note: In order: to bring suit in federal district court under Title VII, you must first obtain a
Notice of Right :to Sue letter from the Equal Employment Opportunity Commission.)

Age Discriminattion in Employment Act of 1967, as codified, 29 U.S.C. §§ 621 to 634.

(Note: in order vo bring suir in yeaerat alstricr courr unaer the Age Discrimination tn
Employment Act, you must first file a charge with the Equal Employment Opportunity
Commission.)

Americans with Disabilities Act of 1990, as codified, 42 U.S.C. §§ 12112 to 12117.

Mae. Jy ander to bring suit in federal district court under the Americans with Disabilities
Act, you must first obtain a Notice of Right to Sue letter from the Equal Employment
Opportunity Commission.)

Other federal law (specify the federal law):

 

Relevant state law (specify, if known):

Relevant city or county law (specify, if known):

Page 3 of 6
Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination

Til.

Case 1:21-cv-00059-JRH-BKE Document1 Filed 04/01/21 Page 5 of 10

Statement of Claim

 

Write a short and plain statement of the claim. Do not make legal arguments. State as briefly as possible the
facts showing that each plaintiff is entitied to tne damages or ofner réfief sougnt. ‘State‘how each defendant was
involved and what each defendant did that caused the plaintiff harm or violated the plaintiff's rights, including
the dates and places of that involvement or conduct. If more than one claim is asserted, number each claim and
write a short and plain statement of each cfaim in a separate paragraph. Attach additional pages if needed.

A. The discriminatory conduct of which I complain in this action includes (check all that apply):

WIMOOOOoO

Failure to hire me.
Termination of my employment.

Failure to promote me.

Failure to accommodate my disability.

Unequal terms and conditions of my employment.
Retaliation.

Other actts (specify):

(Note: Only those grounds raised in the charge filed with the Equal Employment
Opportunity Commission can be considered by the federal district court under the
federal employment discrimination statutes.)

 

 

B. It is my best recollection that the alleged discriminatory acts occurred on date(s)
OF-dl-40 - 0 9-23- Av
C) I believe that defendant(s) (check one):

LI
be

is/are still committing these acts against me.

is/are not still committing these acts against me.

D. Defendant(s) discriminated against me based on my (check all that apply and explain):

MOOOUOKE

race

color

 

gender/sex

 

religion

national origin

 

age (vear of birth) _____ (only when asserting a claim of age discrimination.)
disability or perceived disability (specify disability)
Diserle Veteran with Mult Ple Disad. Hes

E, The facts of my case are as follows. Attach additional pages if needed.

lk Was falsely accused of not bere disadled hy de fewdants

e Wes Thought Xo be \Whiberate. Page 4 of 6

3. wigs

treaded \ike 2 Chimiwal
Case 1:21-cv-00059-JRH-BKE Document1 Filed 04/01/21 Page 6 of 10

Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination

 

(Note: As additional support for the facts of your claim, you may attach to this complaint a copy of
your charge filed with the Equal Employment Opportunity Commission, or the charge filed with the
relevant state or city human rights division.)

IV. Exhaustion of Federal Administrative Remedies
A. It is my best recollection that I filed a charge with the Equal Employment Opportunity Commission or

my Equal Employment Opportunity counselor regarding the defendant's alleged discriminatory conduct
on (date)

4-05-2094

 

B. The Equal Employment Opportunity Commission (check one):
[| has not issued a Notice of Right to Sue letter.
NM issued a Notice of Right to Sue letter, which J received on (date) O | - / / a, 02 if.

(Note: Attach a copy of the Notice of Right to Sue letter from the Equal Employment
Opportunity Commission to this complaint.)

C. Only litigants alleging age discrimination must answer this question.

Since filing my charge of age discrimination with the Equal Employment Opportunity Commission
regarding the defendant's alleged discriminatory conduct (check one):

[| 60 days or mare have elansedL.
CJ less than 60 days have elapsed.

V. ‘Relief

State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not make legal
arguments. Include any basis for claiming that the wrongs alleged are continuing at the present time. Include the
amounts of any actual damages claimed for the acts alleged and the basis for these amounts. Include any punitive

or exemplary damages claimed, the amounts, and the reasons you claim you are entitled to actual or punitive
money damages.

CONSibeving WIS EMPlyed by WICT ON JIN 24, 2008 wikh

an incéWtve +o beansfer Lack iw eorgs2 Whiek w2S wevec
7; Ov S

howered by ATET awd knew to be humiliakd bY 2 er 2ea)ov

§revP of em Floyees Low ard 4/3 of on other wise \rouble less Carecr
Im at 2 loss for the ameWvt zt ce Je com pease bed for that. Page 5 of 6
Case 1:21-cv-00059-JRH-BKE Document1 Filed 04/01/21 Page 7 of 10

Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination

LZ never movel my frome of recvrh So Lsper+ 20 Plus fears Sey
back awd foc +o Ibeotiad Without bern Com pew Soted and pa

po be yeimburse for all expewdi tre’ iw phe amont of b4 507

VI. Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, | certify to the best of my knowledge, information,
and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
requirements of Rule 11.

A. For Parties Without an Attorney
] agree to provide the Clerk’s Office with any changes to my address where case—related papers may be

served. I understand that my failure to keep a current address on file with the Clerk’s Office may result
in the dismissal of my cas-e.

Date of signing: @ )H - OL -. JUIL

Signature of Plaintiff A -

 

 

 

 

Printed Name of Plaintiff j,’ / 1; 2 da gg et SE ( SFC RET US A )
B. For Attorneys

Date of signing:

Signature of Attorney

 

Printed Name of Attorney

 

Bar Number

 

Name of Law Firm

 

Street Address
State and Zip Code
Telephone Number
E-mail Address

 

Page 6 of 6
Case 1:21-cv-00059-JRH-BKE Document1 Filed 04/01/21 Page 8 of 10
EEOC Form 164 (11/16) U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION

 

DISMISSAL AND NOTICE OF RIGHTS

 

To: Willie Lewis From: Atlanta District Office
4817 Goldenleaf Lane 100 Alabama Street, S.W.
Augusta, GA 30306 Suite 4R30

Atlanta, GA 30303

 

 

L_] On behaff of person(s) aggrieved whose identity is
CONFIDENTIAL (29 CFR §1601.7(a))
EEOC Charge No. EEOC Representative Telephone No.
John R. Jarvis,
§60-2021-00071 investigator (404) 562-6883

 

THE EEOC JS CLOSING JTS FILE ON THIS CHARGE FOR THE FOLLOWING REASON:
The facts alleged in the charge fail to state a claim under any of the statutes enforced by the EEOC.

Vou dhegeions did 1 inde @ disability as defined by the Americans With Disabilities Act.
The Respondent employs less than the required number of employees or is not otherwise covered by the statutes.

Your charge was not timely filed with EEOC; in other words, you waited too long after the date(s) of the alleged
discrimination to file your charge

The EEOC issues the following daterminatinn:. Baserl wan. its. invastiqation., tba EEOC is. unable ta eanrlurta that. the
information obtained establishes violations of the statutes. This does not certify that the respondent is in compliance with
the statutes. No finding is made a:s to any other issues that might be construed as having been raised by this charge.

The EEOC has adopted the findings of the state or local fair employment practices agency that investigated this charge.

OO BOOUU

Other (briefly state)

- NOTICE OF SUIT RIGHTS -
(See the additional information attached to this form.)

Title Vil, the Americans with Disabilities Act, the Genetic Information Nondiscrimination Act, or the Age
Discrimination in Employment Act: This will be the only notice of dismissal and of your right to sue that we will send you.
You may file a lawsuit against the respondent(s) under federal law based on this charge in federal or state court. Your
lawsuit must be filed WITHIN 90 DAYS of your receipt of this notice; or your right to sue based on this charge will be
Tost. (The fime Timit for filing suit based on a claim under state law may be different.)

Equal Pay Act (EPA): EPA suits must be filed in federal or state court within 2 years (3 years for willful violations) of the

alleged EPA underpayment. This means that backpay due for any violations that occurred more than 2 years (3 years)
before you file suit may not be collectible.

Gn behalf of the Commission
Digitally signed by Derick Newton

Derick Newton wrsaracitower ccttDo ouset0c 01-08-2021

Darrell E. Graham, (Date Mailed)
District Director

 

Enclosures(s)

Laura Givens

HR Employee Relations Manager
1057 Lenox Park Bivd., Rm C-210
Atlanta, GA 30319
Case 1:21-cv-00059-JRH-BKE Document1 Filed 04/01/21 Page 9 of 10

EEOC Form 5 (11/09)

 

| CHARGE OF DISCRIMINATION Charge Presented To: 9r2)¥(les) Charge

Tis Canon is aatlenkadl bye the Anbaep-Aataf.1974 See enclosed Privacy Act [| FEPA
| Statement and other information before completing this form. x] oc
EE

560-2021-00071

and EEOC
. State or local Agency, if any

Name (indicate Mr., Ms., Mrs.} Home Phone Year of Birth
MR. WILLIE LEWIS (706) 550-7670 1958

Street Address City, State and ZIP Code

4817 GOLDENLEAF LANE, AUGUSTA,GA 30906

 

 

 

 

 

Named is the Employer, Labor Organization, Employment Agency, Apprenticeship Committee, or State or Local Government Agency
That | Believe Discriminated Against Me or Others. (/f more than two, list under PARTICULARS below.)

 

 

 

 

Name No. Employees, Members Phone No.
AT&T 501+ (678) 387-4537
Street Address Thy, Sates ws 2 Cute

221 15TH STREET, CAIRO, IL 62914

 

 

 

 

 

 

Name No. Employees, Members Phone No.

Street Address Ritey , Seates eh BAPE Colts

DISCRIMINATION BASED ON (Check appropriate box(es/.) DATE(S) DISCRIMINATION TOOK PLACE
Earliest Latest

C | RACE C] COLOR [| SEX [| RELIGION C] NATIONAL ORIGIN 09-21-2020 10-26-2020
RETALIATION AGE DISABILITY [| GENETIC INFORMATION

C] OTHER (Specify? [| CONTINUING ACTION

THE PARTICULARS. ARE //f.additional naner is needed. attach extra sheet(s}):
| began working for the above named employer on or about January 24, 2000, as a
Telecommunication Specialist. My employer has known | am a qualifying individual with a
disability since | was hired. On or about September 21, 2020, | was called into a meeting
regarding my FML. I requested that we suspend the meeting to the following day, but | was
suspended. On October 26, 2020, | retired.

 

 

i believe f have been discriminated against because of my disabifity and for using my famity
meaical leave, in violation of Title | of the Americans with Disabilities Act of 1990, as
amended.

 

 

| want this charge filed with both the EEOC and the: State or local Agency, | NOTARY - When necessary for State and Local Agency Requirements
if any. | will advise the agencies if | change my address or phone number
and 1 will cooperate fully with them in the processimg of my charge in

 

 

accordance with their procedures. | swear or affirm that | have read the above charge and that it
| declare under penaity of perjury that the above is true and correct. is true to the best of my knowledge, information and belief.
SIGNATURE OF COMPLAINANT

Digitally signed by Willie Lewis on 01-05-2021 02:25 | sunscriBeD AND SWORN TO BEFORE ME THIS DATE
AM EST (month, day, year)

 

 

 

 

 
 
